DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 and IDS forms of record. Hong  (US 2002/0093041) , for example, discloses a method for manufacturing a semiconductor device, the method comprising: forming a trench in a semiconductor wafer (Figure 3C); forming a first insulating film by thermally oxidizing the semiconductor wafer (Figure 3D, 110), the first insulating film covering an inner surface of the trench so that a first space remains in the trench, the first insulating film having a recessed portion at a bottom of the trench (Figure 3G); forming a semiconductor layer on the first insulating film, the semiconductor layer filling the first space and the recessed portion of the first insulating film (Figure 3K, 140). See Figures 3A-3K and corresponding text. However, none of the references anticipate or make obvious, inter alia, “forming a second space in the trench by selectively removing the semiconductor the semiconductor layer so that a portion of the semiconductor layer remains in the recessed portion of the first insulating film; forming a second insulating film in the recessed portion of the first insulating film by thermally oxidizing the portion of the semiconductor layer; and forming a first conductive body in the trench, the first conductive body filling the second space”, as required by present Claim 1, and dependent Claims thereof, Claims 2-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
       Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 9 and 10 objected to because of the following informalities:  claim 9, line 10 the word “filling” is misspelled; claim 10, line 11 contains a period in the middle “.” of the claim 10.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





AGG
February 8, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812